
	

113 HR 1221 IH: Basel III Capital Impact Study Act
U.S. House of Representatives
2013-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1221
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2013
			Mr. Fincher
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the Federal banking agencies to conduct an
		  impact study on the cumulative effect of certain provisions of the Dodd-Frank
		  Wall Street Reform and Consumer Protection Act before issuing final rules
		  amending the agencies’ general risk-based capital requirements for determining
		  risk-weighted assets as proposed in the Standardized Approach for Risk Weighted
		  Assets Notice of Proposed Rulemaking and the Advanced Approaches Risk-based
		  Capital Rule; Market Risk Capital Rule Notice of Proposed Rulemaking, and the
		  Implementation of Basel III, Minimum Regulatory Capital Ratios Notice of
		  Proposed Rulemaking issued in June 2012, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Basel III Capital Impact Study
			 Act.
		2.Study
			 requiredThe Office of the
			 Comptroller of the Currency, the Board of Governors of the Federal Reserve
			 System, and the Federal Deposit Insurance Corporation (hereinafter, the
			 Federal banking agencies) shall conduct the study and issue the
			 report to Congress required by section 3, prior to issuing any final rule
			 amending the agencies’ general risk-based capital requirements for—
			(1)determining
			 risk-weighted assets as proposed in the Standardized Approach for Risk Weighted
			 Assets Notice of Proposed Rulemaking issued in June 2012 (hereinafter, the
			 Standardized Approach NPR);
			(2)determining risk-weighted assets as
			 proposed in the Advanced Approaches Risk-based Capital Rule; Market Risk
			 Capital Rule Notice of Proposed Rulemaking issued in June 2012 (hereinafter,
			 the Advanced Approach NPR); and
			(3)determining
			 minimum regulatory capital ratios as proposed in the Regulatory Capital,
			 Implementation of Basel III, Minimum Regulatory Capital Ratios, Capital
			 Adequacy, Transition Provisions, and Prompt Corrective Action Notice of
			 Proposed Rulemaking issued in June 2012 (hereinafter, the Basel III
			 NPR).
			3.Study and
			 report
			(a)Study
				(1)In
			 generalThe Federal banking
			 agencies shall, jointly, conduct a study of the impact of the Standardized
			 Approach NPR and the Advanced Approach NPR, respectively, on the minimum
			 regulatory capital requirements of insured depository institutions and insured
			 depository institution holding companies. As part of this study, the Federal
			 banking agencies shall separately identify the various provisions of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act, and of amendments
			 made by that Act, that affect capital quality, capital levels, asset quality,
			 and the risk management activities of insured depository institutions and
			 insured depository holding companies (hereinafter identified
			 provisions) and take into consideration the impact of such provisions.
			 Without excluding any provisions the Federal banking agencies identify as
			 affecting capital quality, capital levels, asset quality, and the risk
			 management activities of insured depository institutions and insured depository
			 holding companies, the identified provisions shall include the following
			 provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
			 and the amendments made by such provisions of such Act:
					(A)Section 115
			 (regarding enhanced supervision and prudential standards).
					(B)Section 165
			 (regarding enhanced supervision and prudential standards).
					(C)Section 166
			 (regarding early remediation requirements).
					(D)Section 171
			 (regarding leverage and risk-based capital requirements).
					(E)Section 619
			 (regarding prohibitions on proprietary trading and certain relationships with
			 hedge funds and private equity funds).
					(F)Section 939
			 (regarding the removal of statutory references to credit ratings).
					(G)Section 941
			 (regarding regulation of credit risk retention and exemption of qualified
			 residential mortgages).
					(H)Section 1412
			 (regarding safe harbor and rebuttable presumptions for qualified
			 mortgages).
					(2)Contents of
			 studyIn conducting the study
			 required in paragraph (1), the Federal banking agencies shall determine and
			 make projections of the likely cumulative impact of the Standardized Approach
			 NPR, the Advanced Approach NPR, the Basel III NPR, and the identified
			 provisions on required regulatory capital levels, capital quality, asset
			 quality, and risk management at covered financial institutions. Based on these
			 findings, the Federal banking agencies shall provide an assessment
			 regarding—
					(A)changes to
			 required capital levels;
					(B)the aggregate increase or decrease of total
			 risk-weighted asset levels for the institutions to which the Standardized
			 Approach NPR or Advanced Approach NPR would be applicable based on current
			 assets;
					(C)whether the NPRs
			 and identified provisions will cause capital levels at covered institutions to
			 fluctuate with more frequency or by greater amounts than the current rules and
			 indicate what, if any, safety and soundness issues such fluctuations raise for
			 financial institutions or the financial system;
					(D)whether the NPRs
			 and the identified provisions will result in the discontinuation of the use of
			 certain risk management tools by covered financial institutions and the impact
			 on the safety and soundness of financial institutions and the financial
			 system;
					(E)the impact the
			 NPRs and the identified provisions will have on residential mortgage lending
			 and home equity lines of credit;
					(F)the likely
			 cumulative impact of the NPRs and the identified provisions will have on the
			 availability of credit, generally and in low- and moderate-income areas;
					(G)the variance in required capital levels,
			 assets, and asset quality between institutions that implement the advanced
			 approaches or approaches to risk weighting of assets and those that use the
			 Standardized Approach NPR or the Advanced Approach NPR and the impact on
			 competition between entities using different approaches; and
					(H)historical probability of default and loss
			 given default of residential mortgage loans and the proposed risk weightings in
			 the Standardized Approach NPR and the Advanced Approach NPR, and whether such
			 proposed risk weightings are appropriately and fairly calibrated.
					(3)Voluntary
			 participationThe Federal banking agencies may seek input and
			 participation from insured depository institutions and insured depository
			 institution holding companies, however, participation in the study by insured
			 depository institutions and insured depository institution holding companies
			 shall be voluntary.
				(b)Report
				(1)In
			 generalThe Federal banking agencies shall issue a report to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives on the results
			 of the study required by subsection (a).
				(2)ContentsThe
			 Federal banking agencies shall include the methodologies and assumptions used
			 in the study as well as the required elements of the study listed in subsection
			 (a) in the report required in this subsection.
				4.Competitive
			 equalitySection 908(a)(1) of
			 the International Lending Supervision Act of 1983 (12 U.S.C. 3907(a)(1)) is
			 amended by inserting at the end the following:
			
				Each appropriate Federal banking agency
				shall, consistent with safety and soundness, seek to ensure that any
				differences in rules implementing the capital standards required under this
				section or other provisions of Federal law for banking institutions, savings
				associations, bank holding companies, and savings and loan holding companies do
				not give competitive advantages to any class or group of such institutions,
				associations, or companies unless required by other Federal law, and do not
				undermine any requirements for enhanced supervision and prudential standards
				required by section 115 of the Dodd-Frank Wall Street Reform and Consumer
				Protection Act (12 U.S.C.
				5325).
				.
		
